Appeal from an order of the Supreme Court, Erie County (Penny M. Wolfgang, J.), dated March 18, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
*1021It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk under the Sex Offender Registration Act ([SORA] Correction Law § 168 et seq.). Defendant concedes that his presumptively correct classification is as a level three risk even in the absence of the points contested by defendant at his SORA hearing, but he nevertheless contends that Supreme Court should have reduced his risk level. We reject that contention. The record establishes that defendant failed to present the requisite clear and convincing evidence of circumstances justifying a downward departure from the presumptively correct classification (see generally People v McDaniel, 27 AD3d 1158 [2006]). Present—Scudder, J.E, Gorski, Martoche, Green and Hayes, JJ.